DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 39, 44, 47, 51, and 56 are amended. Claims 42, 43, 54, and 55 are canceled. The objection to the specification has been withdrawn. The non-statutory double patenting rejection and the 112(b) indefiniteness rejection of claim 55 have been withdrawn.

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.
Regarding the use of the Zeng reference, Applicant argues that the path of Zeng is generated by the shopping server, and not by the shopping cart. The examiner agrees with this assessment, but disagrees that a person having ordinary skill in the art would have no motivation to modify Application No. 16/613639. Rather, the examiner asserts that the path generation is recited at a high level of generality, and the device used to generate the path is irrelevant to the operation of the robot.
	Regarding the use of the Deyle reference, Applicant argues that Deyle simply describes a mobile robot that receives information related to the environment or building in which the robot is located through an antenna, and displays the information on the display, rather than detect whether the received information matches the user’s historical data.
	The examiner asserts that the Deyle reference is brought in to teach the limitations of original claims 42, 45, 50, 54, and 57, none of which speak to determining whether the received information matches the user’s historical data, rendering the argument moot. 
	Regarding the use of the Waldron reference, Applicant argues that Waldron simply uses the user identifier to query the available offers the user, which is not the same thing as using the identifier of the playback information to determine whether the playback information matches the historical data of the bound user. Applicant provides no further explanation to support this assertion. 
	The examiner respectfully disagrees. Waldron, in 0063, states that “offers are linked with and can be identified using account information for the user 106, user identifiers 108… For example, the offers database 122 uses a user identifier 108 to look-up and identify offers available to the user”, which would require some kind of metadata or identifier in order to match available offers to the user, that is, it would require an identifier of the playback information to determine if the playback information matches the historical data of the bound user, in order to appropriately tailor offers to the user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 40, 41, 44, 47, 48, 49, 50, 51, 52, 53, 54, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (WO 2018018839 A1), hereafter Zeng, in view of Deyle (US 20170225336 A1), hereafter Deyle and further in view of Waldron (US 20180150899 A1), hereafter Waldron.

Regarding claim 39, Zeng teaches a control method for a robot, comprising:
Receiving current position information of a bound user sent by a server at a predetermined frequency (0027-0030, first position is found by the server, mobile terminal or “intelligent bracelet” are used in determining the first position, position is sent to shopping cart);
Determining a first path for the robot moving to an adjacent area of the bound user, wherein the adjacent area of the bound user is determined by a current position of the bound user (0030, navigation path is generated);
Driving the robot to move along the path to the adjacent area of the bound user (0030, shopping cart automatically moves to the user).
	Zeng fails to teach, however, wherein the control method comprises:
	Receiving playback information sent by an adjacent shelf in the process of driving the robot to move;
	Extracting an identifier of a playback information;
	Determining whether the identifier matches historical data of the bound user; and
Playing the playback information under a condition that the identifier matches the historical data of the bound user, so that the bound user knows about commodity information on the adjacent shelf
Deyle, however, does teach wherein the control method comprises:
Receiving playback information sent by an adjacent shelf in the process of driving the robot to move (0099, robot displays information associated with the environment); and
Playing the playback information, so that the bound user knows about commodity information on the adjacent shelf (0098, information displayed includes product information).
Zeng and Deyle are analogous because they are in the same field of endeavor, assistive robot control and navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the playback information of Deyle in order to provide contextual information to the user. The motivation to combine is to allow the robot to audibly point out information about its surroundings that the user may have been unaware of.
The combination of Zeng and Deyle, however, fails to teach wherein the control method comprises:
Extracting an identifier of a playback information;
Determining whether the identifier matches historical data of the bound user; and
Wherein the playback information is played when the identifier matches the historical data of the bound user.
Waldron, however, does teach wherein the control method comprises:
Extracting an identifier of a playback information (0054, product analysis engine receives a token and processes it to identify a user identifier, 0056, product analysis engine determines if there are offers for the user based on the information provided by the token);
Determining whether the identifier matches historical data of the bound user (0056, product analysis engine determines if there are offers for the user based on the information provided by the token); and
Wherein the playback information is played when the identifier matches the historical data of the bound user (0056, product analysis engine uses the user identifier to check an offer database to find available offers for the user).
Zeng, Deyle, and Waldron are analogous because they are in the same field of endeavor, shopping assistance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the identifier of Waldron in order to provide a criteria for playing the product information. The motivation to combine is to allow the system to tailor the information it provides based on the user it is assisting.
Claims 47, 48, and 51 are similar in scope to claim 39, and are similarly rejected.

Regarding claim 41, the combination of Zeng, Deyle, and Waldron teaches the control method according to claim 39, and Zeng further teaches wherein:
In the adjacent area of the bound user, a distance between the robot and the bound user is greater than a first predetermined distance and less than a second predetermined distance, wherein the first predetermined distance is less than the second predetermined distance (0030, shopping card follows the user if the second location information is within a range of the first location information).
Claim 53 is similar in scope to claim 41, and is similarly rejected.

	Regarding claim 44, the combination of Zeng, Deyle, and Waldron teaches the control method of claim 39, and Waldron teaches wherein it further comprises:
Collecting a facial image of the bound user (0208, robot can perform facial recognition);
Identifying the facial image to obtain facial feature information of the bound user (0208. Facial recognition used to verify user identity);
Sending the facial feature information to the server, so that the server queries the historical data of the bound user associated with the facial feature information (0174, facial recognition may be performed by sending collected facial information to a central system).
Zeng, Deyle, and Waldron are analogous because they are in the same field of endeavor, shopping assistance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the facial scanning of Deyle in order to provide further user recognition for the robot. The motivation to combine is to allow the system to further tailor the information it provides based on the user it is assisting.
Claim 56 is similar in scope to claim 44, and is similarly rejected.

Regarding claim 45, the combination of Zeng, Deyle, and Waldron teaches the control method according to claim 39, and teaches the control method further comprising:
Identifying voice information to obtain a voice instruction of the bound user after collecting the voice information of the bound user (0045, voice module detects voice command).
Zeng fails to teach, however, wherein the control method further comprises:
Sending the voice instruction to the server, so that the server processes the voice instruction by analyzing;
Receiving response information from the server;
Determining a third path for the robot moving to the destination address in a case where the response information includes a destination address;
Driving the robot to move along a determined path to lead the bound user to the destination address;
Playing predetermined guidance information when the robot is driven to move along the determined path;
Playing reply information to interact with the bound user in a case where the response information includes the reply information.
Deyle, however, does teach wherein the control method further comprises:
Sending the voice instruction to the server, so that the server processes the voice instruction by analyzing (0138, user informs robot of need to use the restroom, 0174, language processing sent to central system);
Receiving response information from the server (0174, response to central system query is returned to the robot);
Determining a third path for the robot moving to the destination address in a case where the response information includes a destination address (0136, robot identifies location of requested area, projects a path on the ground);
Driving the robot to move along a determined path to lead the bound user to the destination address (0136, robot escorts user to requested area);
Playing predetermined guidance information when the robot is driven to move along the determined path (0138, robot can provide information to the individual while escorting);
Playing reply information to interact with the bound user in a case where the response information includes the reply information (0138, robot can further provide information to the individual while escorting in response to a request from the individual).
Zeng, Deyle and Waldron are analogous because they are in the same field of endeavor, shopping assistance. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the voice control and escorting of Deyle in order to provide further user control of the robot. The motivation to combine is to allow the system to further assist the user it is assisting by guiding them to a point of interest based on a voice command, further increasing the ease of use of the device.
Claim 57 is similar in scope to claim 45, and is similarly rejected.

Regarding claim 49, Zeng teaches a control system for a robot, comprising:
The robot according to claim 48; and
A server configured to determine the current position information of the user according to beacon information provided by a user beacon device, and send the current position information of the user to the robot bund to the user at a predetermined frequency (0027-0030, first position is found by the server, mobile terminal or “intelligent bracelet” are used in determining the first position, position is sent to shopping cart).

Regarding claim 50, the combination of Zeng, Deyle, and Waldron teaches the control system according to claim 49, and Zeng further teaches wherein the server is further configured to perform at least one of the following operations: 
Sending a trigger instruction to the robot in an idle state to bind the robot to a corresponding user after the robot is switched from the idle state to an operating state (0009, user and shopping cart are matched, and the shopping cart follows the user, 0012, shopping cart and user are connected via the server).
Releasing a binding relationship between the robot and the bound user after the robot is switched from the operating state to the idle state (0033-0035, server determines position of user, if user has left the second preset distance range, it represents that the user has left the store, and the cart is considered abandoned).
Zeng fails to teach, however, wherein the server is further configured to perform at least one of the following operations:
Querying historical data of the user and send the historical data of the user to a robot bound to the user,
Querying historical data of a corresponding user according to facial feature information sent by the robot, and send the queried historical data to a corresponding robot;
Analyzing a voice instruction sent by the robot, and send a corresponding destination address to a corresponding robot if the voice instruction is used to obtain navigation information;
Sending corresponding reply information to a corresponding user when the voice instruction is used to obtain a reply to a specified question.
Deyle, however, does teach wherein the server is further configured to perform at least one of the following operations:
Querying historical data of the user and send the historical data of the user to a robot bound to the user (0129, facial recognition compares image to identity database to confirm identity);
Querying historical data of a corresponding user according to facial feature information sent by the robot, and send the queried historical data to a corresponding robot (0129, facial recognition compares image to identity database to confirm identity);
Analyzing a voice instruction sent by the robot, and send a corresponding destination address to a corresponding robot if the voice instruction is used to obtain navigation information (0136, in response to voice command, the robot identifies location of requested area and projects a path onto the ground, 0174, language processing sent to central system);
Sending corresponding reply information to a corresponding user when the voice instruction is used to obtain a reply to a specified question (0138, robot can provide information to the individual in response to a request from the individual, 0174, language processing sent to central system).
Zeng, Deyle, and Waldron are analogous because they are in the same field of endeavor, assistive robot control and navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the user identification of Deyle in order to provide user recognition for the robot. The motivation to combine is to allow the system to tailor the information it provides based on the user it is assisting.

Claim(s) 40 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Deyle, and further in view of Waldron as applied to claim 39 above, and further in view of High (US 10071891 B2), hereafter High.
Regarding claim 40, the combination of Zeng, Deyle, and Waldron teaches the control method according to claim 39, and Zeng further teaches wherein the driving the robot comprises:
Detecting whether an obstacle appears in front of the robot in a process of driving the robot to move along the path (0032, shopping cart detects that its surroundings have changed);
Redetermining a second path for the robot moving to the adjacent area of the bound user according to the ambient environment (0032, shopping cart regenerates the path);
Driving the robot to move along a redetermined path to the adjacent area of the bound user (0032, shopping cart navigates to user).
The combination of Zeng, Deyle, and Waldron fails to teach, however, wherein the driving the robot comprises:
Controlling the robot to pause in a case where the obstacle appears in front of the robot;
Driving the robot to continue to move along the path in a case where the obstacle disappears within a predetermined time; and
Detecting an ambient environment of the robot in a case where the obstacle does not disappear within a predetermined time.
High, however, does teach wherein the driving the robot comprises:
Controlling the robot to pause in a case where the obstacle appears in front of the robot (Col. 93, lines 36-39, robot slows, stops, and/or waits in response to an obstruction);
Driving the robot to continue to move along the path in a case where the obstacle disappears within a predetermined time (Col. 93, lines 20-39, motorized transport unit continues along the intended route after waiting for short-term obstruction to move);
Detecting an ambient environment of the robot in a case where the obstacle does not disappear within a predetermined time(Col. 93, lines 46-52, if determined that it is not a short-term obstruction, the motorized transport unit moves along an alternate route);
Zeng, Deyle, Waldron, and High are analogous because they are reasonably pertinent to the problem of navigating a robotic shopping cart. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the obstacle determination of High in order to provide a means of navigating around an obstacle. The motivation to combine is to more smoothly operate the robot in order to provide a better shopping experience for the customer.
Claim 52 is similar in scope to claim 40, and is similarly rejected.

Claim 46 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng, Deyle, and Waldron as applied to claim 39 above, and further in view of Miyazaki (US 20180067483 A1).
Regarding claim 46, the combination of Zeng, Deyle, and Waldron teaches the control method according to claim 39, but fails to teach wherein the control method comprises:
Switching a state of the robot to an operating state in a case where the robot receives a trigger instruction sent by the server in an idle state;
Sending state switch information to the server, so that the server binds the robot to a corresponding user;
Switching the state of the robot to the idle state after the bound user finishes using the robot;
Sending state switch information to the server, so that the server releases a binding relationship between the robot and the bound user;
Wherein after switching the state of the robot to the idle state, determining a fourth path for the robot moving to a predetermined parking place;
Driving the robot to move along a determined path to the predetermined parking place to achieve automatic homing.	
Miyazaki, however, does teach wherein the control method comprises:
Switching a state of the robot to an operating state in a case where the robot receives a trigger instruction sent by the server in an idle state (0036, upon receiving a printing instruction, the self-moving printer moves to the user to execute printing);
Sending state switch information to the server, so that the server binds the robot to a corresponding user (0038, printing instruction sent to server, server assigns task to user);
Switching the state of the robot to the idle state after the bound user finishes using the robot (0106, when printing task is complete, maintenance process is initiated);
Sending state switch information to the server, so that the server releases a binding relationship between the robot and the bound user (0106, printer sends completion information to the server);
Wherein after switching the state of the robot to the idle state, determining a fourth path for the robot moving to a predetermined parking place (0109, when tasks are completed, the self-moving printer navigates to the specified maintenance area);
Driving the robot to move along a determined path to the predetermined parking place to achieve automatic homing (0109, self-moving printer moves to specified maintenance area).
Zeng, Deyle, Waldron and Miyazaki are analogous because they are all reasonably pertinent to the problem of assistive shopping carts. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the switching of operating state of Miyazaki in order to provide a method of determining is the user is finished using the robot. The motivation to combine is to allow the robot to determine the user is no longer using it, and return to a docking station accordingly.
Claim 58 is similar in scope to claim 46, and is similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664